JUDGMENT
Tsoucalas, Judge:
This case having been remanded to the Department of Commerce, International Trade Administration (“ITA”) pursuant to the decision (June 22, 1992) and the mandate (July 13, 1992) of the U.S. Court of Appeals for the Federal Circuit, Appeal No. 92-1057, and the remand results havingbeen filed with this Court on February 9, 1993, and this Court having received no responses to the remand results from the parties; it is hereby
Ordered that the remand results filed with this Court on February 9, 1993 are hereby affirmed; and it is further
Ordered that this case is dismissed.